Citation Nr: 1411897	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

During the course of the appeal, the Veteran retained the services of a veterans service organization as his representative.  However, in August 2013, the Veteran revoked the authorization.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has right ear hearing loss that is likely related to his military service.


CONCLUSION OF LAW

The Veteran has right ear hearing loss that likely was incurred as a result of disease or injury during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Here, the Veteran asserts that he has right ear hearing loss that is due to in-service noise exposure.  See, e.g., the January 2013 Board hearing transcript.  Specifically, he maintains that he sustained acoustic trauma when he was exposed to mechanized infantry noise, as well as, loud explosions from rockets and mortars while serving in Vietnam.  See the VA examination reports dated June 2010; May 2012, and September 2012.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed right ear hearing loss was incurred during his active duty service.

The Veteran's service treatment records, including his March 1969 separation examination, are absent of any documentation of in-service complaints of, or treatment for, right ear hearing loss.  As indicated above, the record demonstrates that the Veteran served on active duty from April 1967 to April 1969, with service in the Republic of Vietnam.  His military occupational specialty (MOS) was light weapons infantryman, and he is a recipient of the combat infantry badge.  The Board has no reason to dispute the Veteran's credible testimony concerning in-service noise exposure.  To this end, the Board finds that the Veteran's MOS was consistent with noise exposure from mechanized infantry weapons, as well as, rocket and mortar fire during his active duty service.

VA examination reports dated in June 2010 and September 2012 show a diagnosis of mild to severe sensorineural hearing loss in the right ear sufficient for VA compensation purposes.

A June 2011 VA addendum opinion addressed the question of medical nexus.  Specifically, the examiner noted that the Veteran's separation physical examination performed in March 1969 showed hearing within normal limits in the right ear.  The examiner then concluded, "[t]herefore, it is less likely as not that the Veteran's present hearing loss in his right ear is related to noise exposure while serving in the military."

In a May 2012 VA audiology examination report, the VA examiner described the Veteran's significant acoustic trauma sustained during his military service as a result of infantry exposure to armored personnel vehicles, Howitzers, artillery, tanks, and "being in a free-fire zone."  The examiner also noted the Veteran's report of "[s]udden onset tinnitus and hearing loss following explosions and firing of Howitzers next to him."

In a September 2012 VA audiology opinion, the examiner concluded that the Veteran's right ear hearing loss is not at least as likely as not caused by or a result of an event in military service.  He opined, "[t]here is no significant shift in hearing in right ear or left ear from entrance to separation to indicate any [e]ffect of noise on the auditory system while on active duty."

In support of his claim, the Veteran submitted a June 2010 letter from his treating physician, Dr. T.J.K. who described the Veteran's history of military noise exposure while serving in Vietnam.  Dr. T.J.K. then concluded that the Veteran's right ear hearing loss "is most likely in part related to his in-service in the Vietnam War."

There is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the June 2011 and September 2012 VA medical opinions that determined that the Veteran's right ear hearing loss was not likely incurred in his military service, the Board notes that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Moreover, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. T.J.K. provided a positive medical nexus opinion concerning the question of right ear hearing loss.  This opinion is supported by the findings of the May 2012 VA examiner who emphasized the significant acoustic trauma sustained by the Veteran during his service in the Republic of Vietnam.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the right ear hearing loss is a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for right ear hearing loss.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


